DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8th, 2021 has been entered.
Response to Amendment
	The amendment filed November 5th, 2021 has been entered. Claims 1 and 10 have been amended. Claims 1-12 remain pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "said inert materials" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected as it is dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (EP 1533045) in view of Miyasaka et al. (US 2015/0231671). The citations for Reinhold (EP 1533045) have been based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 1, Reinhold (EP 1533045) teaches a separation machine for separating wood-based materials from other materials (Paragraph 0001 lines 1-4), the separation machine comprising: 
a conveyor belt (Paragraph 0018 lines 5-6) that defines an upper support plane (Fig. 1 #1); 
a feeder configured to collect and convey a group of materials to be separated toward a first end of said upper support plane (Paragraph 0010 lines 2-8); 
a motor configured to make said conveyor belt advance at a determinate transport speed (Paragraph 0025 lines 8-9) and to take said materials to be separated toward a second end of said upper support plane (Fig. 1 #2); 
a detector (Paragraph 0020 lines 8-10) associated with said upper support plane and configured to detect the presence of non-wood materials with an organic origin and/or metal materials between said materials to be separated (Paragraph 0018 lines 9-11); 

a blower (Fig. 1 #10, Paragraph 0018 lines 13-14) disposed at a second distance (Y) from said second end of said upper support plane (Fig. 1 horizontal distance from right end of #1 to #10) and at a third distance (W) below the latter (Fig. 1 #10 below right end of #1); and 
a separator (Fig. 1 #13, Paragraph 0018 lines 15-16) disposed downstream of said blower (Fig. 1 #10), 
wherein the blower (Fig. 1 #10) is configured to blow air at a predetermined pressure (Paragraph 0011 lines 10-15) toward material (Fig. 1 #9) transiting above it, arriving from said second end of said upper support plane (Fig. 1, right end of #1), the predetermined pressure being sufficient to thrust (Paragraph 0019 lines 3-11) the material (Fig. 1 #9) beyond the separator (Fig. 1 #13) to a fourth distance (Z) from the latter (Fig. 1 #12), into a second collection zone (Fig. 1 #12),
wherein the first collection zone (Fig. 1 #11) is disposed between the second end of said upper support plane (Fig. 1, right end of #1) and the separator (Fig. 1 #13),
wherein the blower (Fig. 1 #10) is disposed adjacent to the first collection zone (Fig. 1 #11), and
wherein the second collection zone (Fig. 1 #12) is disposed after the separator (Fig. 1 #13).
Reinhold lacks explicitly teaching a blower configured to continuously blow air.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to include a blower configured to continuously blow air at a predetermined pressure as taught by Miyasaka et al. (US 2015/0231671) in order to provide a more accurate separation. 
Reinhold additionally lacks teaching a blower disposed downstream of nozzles, and disposed laterally within the first collection zone. Reinhold does however state “separation of the different fractions with the help of a suitable arrangement of suction and blowing nozzles or other conveying devices can be carried out in a variety of ways, but precise and reliable control of the sorting devices #10, 14 is necessary” (Paragraph 0019 lines 8-11) and also states “at the end of the sorting belt #1, blow-off nozzles or nozzles are installed at the correct time and place” (Paragraph 0028 lines 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to change the arrangement of the blower and nozzles to correctly direct material into the appropriate collection zones, such as changing the location of the blower to be downstream the nozzles and disposed laterally within the first collection zone as opposed to adjacent to it, since it has been held that the particular placement of parts of an invention would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7. 
Regarding claim 2, Reinhold (EP 1533045) teaches a separation machine comprising a first collection zone disposed downstream (Fig. 1 #11) and below said second end of said upper support 
Regarding claim 3, Reinhold (EP 1533045) teaches a separation machine comprising a second collection zone (Fig. 1 #12) disposed downstream and below said separator (Fig. 1 #13), and configured to collect (Paragraph 0018 lines 9-16) said wood-based materials (Fig. 1 #9) thrust by said blower (Fig. 1 #10). 
Regarding claim 5, Reinhold (EP 1533045) teaches a separation machine wherein said detector comprises one or more NIR cameras (Fig. 1 #5, Paragraph 0016 line 11) disposed above said upper support plane (Fig. 1 #1) and configured to detect the passage of possible non-wood materials of organic origin (Paragraph 0016 lines 4-11) and to send one or more corresponding electric signals to said electronic controller (Paragraph 0016 lines 1-3).
Regarding claim 10, Reinhold (EP 1533045) teaches a separation method for separating wood-based materials from other materials (Paragraph 0001 lines 1-4), the separation method comprising: 
loading the material to be separated into a feeder configured to convey the material toward a first end of an upper support plane of a conveyor belt (Paragraph 0018 lines 5-6) configured to advance at a determinate transport speed toward a second end of said upper support plane (Paragraph 0010 lines 2-8); 
detecting, using a detector (Paragraph 0020 lines 8-10) associated with said upper support plane, the presence of non-wood materials with an organic origin (Paragraph 0018 lines 2-4) and/or metal materials among said materials to be separated (Paragraph 0018 lines 9-11); 
separating, using a plurality of compressed air nozzles (Fig. 1 #14, Paragraph 0018 lines 13-14) disposed downstream of said second end of said upper support plane (Fig. 1, right end of #1) and which 
separating, using a blower (Fig. 1 #10, Paragraph 0018 lines 13-14) disposed downstream and below said second end of said upper support plane (Fig. 1, right end of #1) that is configured to blow air on the material exiting from the upper support plane (Paragraph 0019 lines 8-11), only wood-based material (Fig. 1 #9) that transits due to inertia above the blower (Fig. 1 #10) beyond a separator (Fig. 1 #13) disposed downstream of said blower (Fig. 1 #13 downstream of #10) into a second collection zone (Fig. 1 #12) while leaving inert materials (Fig. 1 #8) having a higher specific weight than said wood-based materials (Fig. 1 #9) to fall downward due to gravity prior to reaching said separator (Fig. 1 #13) into the first collection zone (Fig. 1 #11), 
wherein the plurality of compressed air nozzles (Fig. 1 #14) are under the control of an electronic controller (Paragraph 0019 lines 8-11) which operates on the basis of signals arriving from said detector (Fig. 1 #5),
wherein the first collection zone (Fig. 1 #11) is disposed between the second end of said upper support plane (Fig. 1 right end of #1) and the separator (Fig. 1 #13),
wherein the blower (Fig. 1 #10) is disposed adjacent to the first collection zone (Fig. 1 #11), 
wherein the blower is configured to blow at a predetermined pressure (Paragraph 0011 lines 10-15), and
wherein the second collection zone (Fig. 1 #12) is disposed after the separator (Fig. 1 #13).
Reinhold lacks explicitly teaching a blower configured to continuously blow air.
Miyasaka et al. (US 2015/0231671) teaches a separation machine for separating materials (Paragraph 0001 lines 1-6) wherein a blower (Fig. 1 #6) is configured to continuously blow air at a predetermined pressure toward material (Paragraph 0106 lines 1-5). Miyasaka et al. states that when the blower is configured to continuously blow air at a predetermined pressure, the air resistances which 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to include a blower configured to continuously blow air at a predetermined pressure as taught by Miyasaka et al. (US 2015/0231671) in order to provide a more accurate separation. 
Reinhold lacks teaching a blower disposed laterally within the first collection zone. Reinhold does however state “separation of the different fractions with the help of a suitable arrangement of suction and blowing nozzles or other conveying devices can be carried out in a variety of ways, but precise and reliable control of the sorting devices #10, 14 is necessary” (Paragraph 0019 lines 8-11) and also states “at the end of the sorting belt #1, blow-off nozzles or nozzles are installed at the correct time and place” (Paragraph 0028 lines 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to change the arrangement of the blower and nozzles to correctly direct material into the appropriate collection zones, such as changing the location of the blower to be disposed laterally within the first collection zone as opposed to adjacent to it, since it has been held that the particular placement of parts of an invention would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7. 
Regarding claim 11, Reinhold (EP 1533045) teaches a separation machine wherein a top of the separator (Fig. 1 top of #13) is disposed substantially on the same horizontal plane as that of the blower (Fig. 1 top point of #13 in same horizontal plane as #10). 
Regarding claim 12, Reinhold (EP 1533045) teaches a separation method wherein a top of the separator (Fig. 1 top of #13) is disposed substantially on the same horizontal plane as that of the blower (Fig. 1 top point of #13 in same horizontal plane as #10). 
s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (EP 1533045) in view of Miyasaka et al. (US 2015/0231671) and in further view of Ulrichsen et al. (US 6060677).
Regarding claim 4, Reinhold (EP 1533045) lacks teaching a separation machine comprising a plurality of electro valves, each associated with one of said nozzles and configured to be selectively commanded by said electronic controller based on signals arriving from said detector.
Ulrichsen et al. (US 6060677) teaches a separating machine comprising a plurality of electro valves (Col. 13 lines 55-57), each associated with one of said nozzles and configured to be selectively commanded by said electronic controller based on signals arriving from said detector (Col. 13 lines 55-57). Ulrichsen et al. states that the electro valves are used to control the supply of compressed air to each of the respective nozzles based on the signals from the detector (Col. 13 lines 53-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include electro valves associated with compressed air nozzles as taught by Ulrichsen et al. in order to provide control over the supply of compressed air to each nozzle, thus providing more control over the separation machine. 
Regarding claim 6, Reinhold (EP 1533045) lacks teaching a separation machine wherein said detector comprises one or more inductive sensors disposed below said upper support plane under and configured to detect the passage of possible metal materials and to send one or more corresponding electric signals to said electronic controller.
Ulrichsen et al. (US 6060677) teaches a separating machine wherein said detector comprises one or more inductive sensors (Col. 13 lines 66-67) disposed below said upper support plane (Fig. 2 #139 under #104) and configured to detect the passage of possible metal materials (Col. 8 lines 3-10) and to send one or more corresponding electric signals to said electronic controller (Col. 14 lines 1-5). Ulrichsen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include a detector comprising inductive sensors as taught by Ulrichsen et al. in order to detect metal materials in a flow of materials to be separated, thus increasing the degree of separation in the machine. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (EP 1533045) in view of Miyasaka et al. (US 2015/067231671) and further in view of Yamaguchi et al. (US 2016/0332200).
Regarding claim 7, Reinhold (EP 1533045) lacks teaching a separation machine wherein said first distance (X) is between 500 mm and 1500 mm.
Yamaguchi et al. (US 2016/0332200) teaches a separation machine wherein the first distance (X), a distance between the air nozzles (Fig. 7 #105A) and end of the conveyor (Fig. 7 #104) is 250 mm (Paragraph 0021 lines 5-8). Yamaguchi et al. states that based on the time that the material passes the detector (Fig. 7 #103), the times when the air nozzles are activated can be determined in advance (Paragraph 0017 lines 5-10). Additionally, Fig. 7 shows a diagram of the system where the distance between the air nozzles (#105) and the end of the conveyor (Fig. 7 #104) is 250 mm, and the distance from the detector (#103) to the end of the conveyor (#104) is a similar distance (250 mm). As explained by Yamaguchi et al., the distance between the detector, the end of the conveyor and the air nozzles is considered to be a design choice, wherein calculating the time between detecting a material and activating the air nozzles is a well-known calculation in the art based off of the distance between. 
Regarding claim 8, Reinhold (EP 1533045) lacks teaching a separation machine wherein said second distance, horizontally between a blower and a second end of an upper support plane, is between 
Regarding claim 9, Reinhold (EP 1533045) lacks teaching a separation machine wherein said fourth distance, between a second end of a support plane and a separator, is between 400 mm and 1000 mm. 
Regarding claims 7-9, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a first distance between 500 mm and 1500mm, a second distance between 100 mm and 500 mm, a third distance between 100 mm and 300 mm and a fourth distance between 400 mm and 1000 mm. Additionally, Yamaguchi et al. (US 2016/0332200) provides examples and calculations for relating a distance between nozzles and an end of a conveyor with different conveyor velocities and air velocities.
Response to Arguments
Applicant's arguments filed November 5th, 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the instant application does not require the “precise and reliable control” needed by Reinhold and therefore is fundamentally different from Reinhold (Page 10), the Examiner would like to clarify that this contradicts the statement “the blower 25 of the present disclosure is adjustable both in the air flow rate, and in inclination, and in height, and also in the position along the longitudinal axis of the machine 10, in order to adapt to the selection of the flows…” (Page 10). It is understood that the adjustability of the blower in the instant application would be controlled in a precise and reliable manner, including setting a continuous predetermined pressure. As any variable of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653